SARAH LOUCKS                                                             804 Pecan Street
DISTRICT CLERK                                                           PO Box 770
PHONE (512) 332-7244                                                     Bastrop, TX 78602
FAX (512) 332-7249


                                Bastrop County District Clerk

                                      November 16, 2015

COURT OF APPEALS
THIRD DISTRICT OF TEXAS
P.O. BOX 12547
AUSTIN, TEXAS 78711-2547

Re:    Court of Appeals No. 03-15-00701-CV; Trial Court No. 046-21
Style: Derek R. Van Gilder, Individually and as Trustee of the Carol H. Noble Trust, and
       Chuck Ryan, Individually and as Successor Trustee of the Carol H. Noble Trust v.
       Rosanna Abreo, Permanent Guardian of the Estate of Carol H. Noble, an Incapacitated
       Person

Dear Sir or Madam:

        I would like to request a 3 day extension for filing the clerk’s record in the above
referenced cause of action. I am the only clerk in our office who currently prepares the appeal
records. I am ill and unable to work today. I only came to work today to prepare this letter.
Therefore, I would like to request that the record be due on Thursday, November 19, 2015 rather
than today.
        Thank you for your attention to this matter. Should you have any questions, please do not
hesitate to contact me.

Best,
/s/ Katy Nyc
Katy Nyc
Deputy Clerk
Bastrop County District Clerk’s Office
804 Pecan Street/Po Box 770
Bastrop, TX 78602
(512) 581-4027
Katy.nyc@co.bastrop.tx.us